Citation Nr: 0002234	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-34 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for the 
residuals of fractures of left great toe and left third toe.

2.  Entitlement to a compensable disability rating for scars 
of the mid-finger of the right hand and left axilla.

3.  Entitlement to a compensable disability rating for a left 
varicocele.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to January 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  A notice of disagreement (NOD) 
was received in September 1997, the RO issued a statement of 
the case (SOC) in November 1997, and a substantive appeal 
(SA) was received in December 1997.  The veteran testified at 
an August 1999 hearing before the undersigned Board Member 
sitting in Columbia, South Carolina.

Upon review of the August 1999 Travel Board hearing 
transcript and variously dated written documents contained in 
the file, it appears that the veteran may desire to pursue 
claims of service connection for left ear hearing loss, a 
left ankle disorder due to his service-connected fracture 
residuals of the left great toe and left third toe, kidney 
disease, including a malignant neoplasm with renal 
complications, diabetes, hypertension, malaria, and a dental 
disorder.  These issues are hereby referred to RO for 
appropriate action. 



REMAND

Pursuant to a June 1948 rating decision, the veteran was 
initially granted service connection for the residuals of 
fractures of the left great toe and left third toe, scars of 
the mid-finger of the right hand and left axilla, and a left 
varicocele, each of which were assigned noncompensable 
disability ratings, effective March 1948.  These 
noncompensable disability ratings have remained in effect 
ever since.

The veteran claims that the symptomatology associated with 
the disabilities has increased in severity such that 
compensable ratings are warranted.  As this appeal arises 
from claims for increased disability ratings, they are well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  Therefore, 
VA has a duty to assist the veteran in developing his claims.  
See 38 U.S.C.A. § 5107(a); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  

After a review of the claims file, the Board finds that the 
evidence of record does not allow for an informed review of 
the increased rating claims at issue.  In this regard, the 
Board observes that the only recent medical records that are 
relevant concern a brief VA evaluation of the feet for the 
purpose of monitoring the progress of the veteran's 
nonservice-connected diabetes.  This examination did not 
clearly address the veteran's service-connected fracture 
residuals of the left great toe and left third toe.  
Concerning the evaluation of service-connected scars of the 
right mid-finger and left axilla, and left varicocele, there 
are no relevant medical records in the claims file since 
1989.  

The Board notes that the RO duly obtained recent medical 
records referred to by the veteran at his August 1999 
hearing, but such outpatient reports do not allow for 
equitable review of the issues on appeal.  The Board 
therefore finds that the duty to assist the veteran requires 
current VA medical examinations.  


Accordingly, this case is REMANDED for the following actions:

1.  Any VA medical records (not already 
in the claims file) documenting treatment 
for the veteran's service-connected 
fracture residuals of the left great toe 
and left third toe, scars of the mid-
finger of the right hand and left axilla, 
and left varicocele, should be made of 
record. 

2.  The RO should schedule the veteran 
for comprehensive VA orthopedic, skin, 
and genitourinary examinations for the 
purpose of ascertaining the severity of 
his service-connected fracture residuals 
of left great toe and left third toe, 
scars of the mid-finger of the right hand 
and left axilla, and left varicocele.  It 
is imperative that the claims file be 
made available to, and be reviewed by, 
the examiners in connection with the 
examinations, and that all tests and 
studies deemed necessary should be 
accomplished.  The examiner's should 
report all examination findings in 
accordance with pertinent rating criteria 
so as to allow for proper evaluation of 
the disabilities at issue. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether increased ratings are 
warranted for the issues on appeal.  The 
veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The purpose of this remand is to assist the veteran and to 
ensure an adequate medical record for appellate review.  The 
Board intimates no opinions as to the eventual determinations 
to be made in this case.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



